Title: To Thomas Jefferson from William Johnson, Jr., 6 March 1808
From: Johnson, William, Jr.
To: Jefferson, Thomas


                  
                     6 March 1808
                  
                  Inclosed I have the Honor to transmit to the President a few Remarks on the Bennè Plant hastily thrown together at the President’s Request. I had flattered myself that I should have been able to return to Carolina early enough to transmit a quantity of the Seed by the Way of Norfolk or Baltimore. Finding that the Setting of the boat was likely to be protracted much beyond its ordinary Time, I have taken the Liberty to direct that about Three Pints of it should be sent by Post in Packages of a convenient Size. That Quantity will plant at least six Acres. I shall myself the ensuing Year give it a fair Experiment in order to ascertain whether it can be made an Object in a Cotton Country. The Result I shall take the Liberty of communicating to the President.
                  Very respectfully
                  
                     Willm Johnson Jr 
                     
                  
                Enclosure
                                    
                     
                        
                     
                     Benny : Bonny or as it is most commonly pronounced Bennè or Benè (Jesamum)
                     When introduced into the Southern States & from where? 
                     How cultivated?
                     What are its Uses?
                     We have no certain Account of or Tradition of its Introduction. The Negros are well acquainted with & fond of cultivating it. It was probably introduced from the Slave Coast, but as we know that it was cultivated up the Mediterranean in very early times it is possible that we may have received it from that Quarte. If the correct orthography of the name could be ascertained it might determine the question. We know that we received our Rice from both of those Sources & it may have been the same Case with the Bennè. When it was introduced it will be difficult to ascertain as it  has never interested us as an Object of Agriculture or Curiosity. We only know that the oldest of our Inhabitants remember it from their earliest days.
                     Almost every Soil will produce it, if not too moist. I would chuse good corn-Land that will produce about fifteen or twenty Bushels to the Acre.
                     After preparing your Land as a neat Farmer would for Wheat throw up three Furrows together at the Distance of three Foot,  & upon the Ridges thus raised place  up three Furrows together at Intervals of a Foot drop a few Seed & cover it very lightly. These instructions are calculated for Land that will produce about fifteen  Bushels of Corn to the Acre, in stronger Ground the Distances both of the Ridges & of the Plants must be increased. In poor Land & when the Hoe is used, the Ridges may be raised at the Distance of  two Foot & a half, but the Plough can scarcely be used in less Space than three Foot. There will be nothing gained by crowding your Plants too much as it smothers the Growth, nor on the other Hand ought they to have so much Space as to indulge them in branching too much; for the Stock is tender, the Connection of the Branches with the Stem feeble & they are apt to be broken down or whipp’d off by high Winds. The Time of planting will be when the frosts are over.
                     When the Plants are two or three Inches high they must be thinn’d down to two or even one if their appearance promise a luxuriant Growth. They will afterwards require the Earth to be drawn up to their Roots & the Grass to be Kept down, in much the same manner as Tobacco is tended. In a very short Time it shades the Earth & may be laid by. 
                     When the Plant is well covered with Pods, & those that were first formed begin to open & shed the Seed, the Stocks must be cut near the Ground & tied up in Bundles of a convenient Size, about as large as may be taken up conveniently with Grasp of the Arms. These Bundles must be set upright Supported against a Fence or by leaning their Heads a little against a Stake, & then remain until the Pods are generally open. They must then be reversed over a Sheet or tight Floor & gently beaten or shaken upon which the Seed drops out. After this, return them to their upright Position & in a short Time you may give them a Second, third & if necessary a fourth Shaking until no more Seed remains in the Pods.
                     The Bennè has never been cultivated to any Extent with us for its Oil. It was however partially used for that Purpose during the War.—It is parched & eaten with Salt & is very grateful to the Palate. But Some Caution is necessary in the Use of it. I think it indigestible as I have frequently experienced ill Effects from eating up not more than a Wine-Glass-full. Whether attributable to the great quantity of Oil that it contains (two quarts to nine Pounds of Seed)  or to what other Cause I know not. The Castor Seed if eaten will act as an Emetic altho the Oil is purely cathartic.—The Bennè is also pounded & eaten with Salt or made into Soup.—some Persons esteem it highly when dressed in the latter Mode. The Leaf of the Plant affords a valuable Remedy in the first Stages of Dysentery. It abounds in   mucilage & if broken between the Fingers in a Tumbler of Water, will thicken the Water without changing its Color or lessening its Transparency. 
                     The Water when thus prepared I have frequently used in Dysentery in its first Stages & always with Success—The young Pod when very tender is an excellent Substitute for the Ocara, of which we make Such abundant Use in the Southern States in Soup.
                     
                        W. Jr.
                     
                  
                  
               